Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendment of the applicant.  Responses to the arguments of the applicant is presented after the first rejection to which they are directed.  The rejections based upon Okabe et al. JP 2010-097172 are withdrawn as the ratio of the monomers to DPHA is 1:4, so the average ClogP is outside the recited range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites that the average ClogP is 5.0 to 10.0, which is broader than the 4.5 to 8.1 recited in claim 1 upon which it depends. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6,8,9,11-17,21-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. JP 2014-142582.
Hattori et al. JP 2014-142582 describes pigment dispersion A-7 which includes 12 parts of CI Pigment Green 58 (a halogenated zinc phthalocyanine pigment), 5 parts CI pigment green 7 and 3 parts of CI pigment yellow 185 (isoindoline pigment) (ratio is 4:1 or 80:20) [0143].  C-1 has the structure of figure 1-3 [0055], where X is (1) [0046] with m being 12 (Kayarad DPEA-12).  C-2 has the structure:

    PNG
    media_image1.png
    246
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    116
    248
    media_image2.png
    Greyscale

The table shows composition 3, includes 100 parts of colorant dispersion A-3, 75 parts binder B-1, 10 parts monomer C-1, 10 parts monomer C-2 and 10 parts Irgacure 369 (photoinitiator). Composition 10, includes 100 parts of colorant dispersion A-3, 55 parts binder B-1, 10 parts monomer C-1, 20 parts monomer C-2 and 8 parts Irgacure 369 (photoinitiator). Composition 18, includes 100 parts of colorant dispersion A-3, 36 parts binder B-1, 35 parts binder B-2, 10 parts monomer C-1, 15 parts monomer C-2, 10 parts monomer C-3 and 5 parts Irgacure 369 (photoinitiator) and 3 parts 4,4’-bis(diethylamino)benzophenone. Composition 21, includes 100 parts of colorant dispersion A-3, 55 parts binder B-1, 5 parts monomer C-1, 20 parts monomer C-2, 5 parts monomer C-3 and 8 parts Irgacure 369 (photoinitiator).  Composition 28, includes 100 parts of colorant dispersion A-7, 20 parts binder B-1, 30 parts binder B-3, 6 parts monomer C-1, 4 parts monomer C-2, 8 parts monomer C-3 and 1 part Irgacure 369 (photoinitiator)and 1 part of o-acyloxime photoinitiator NCI-831. Comparative composition 8 includes 100 parts of colorant dispersion A-7, 30 parts binder B-1, 30 parts binder B-3, 15 parts monomer C-3, 1 part monomer C-4 and 8 parts Irgacure 369 (photoinitiator) [0133-0154].   These composition are coated upon a glass substrate, exposed and developed in KOH and then washed with water to yield a pixel array of striped pixels useful as a color filter for a display [0144-0145]. Useful photopolymerizable compounds (C-1) are disclosed and can be a single compound or a combination and include Kayarad RP-1040 and DPEA-12 and can be used in amounts of 20-70 
	It would have been obvious to modify the cited compositions 28 by replacing monomer C-2 which is Kayarad DCPA-60 with Kayarad DCPA-20 (LogP=5.24) or Kayarad-DCPA-30 (logP ~6.42) based upon the disclosed equivalence at [0076] and increasing the relative amount of C-2 relative to the combination of C-1 and C-3 as in example 21 with a reasonable expectation of forming a useful filter composition.  The examiner holds that the average is within the range of 4.5 to 8.1. The estimated logP of DPEA-12 and DCPA-30 are calculated by subtracting the 5.24 logP of DCPA-20 from the 9.96 logP of DCPA-60 ( logP = 4.72) and dividing this by 40 to yield an approximate contribution from each ethoxy group (~0.118). 0.118 is then multiplied by the difference in the number of ethoxy groups from DCPA-20 and this is added or subtracted to obtain the approximate logP values. 
	Alternatively, it would have been obvious to modify examples 3, 10 or 21 by replacing the pigment A-3 with A-7 as these fulfill the same function and replacing the monomer C-2 
Further, with respect to claim 13 in addition to the basis above, it would have been obvious to one skilled in the art to further modify composition by adding a polymerizable compound containing 2 or more epoxy groups based upon the direction to do so at [0081]. 
Further, with respect to claims 16 and 17 in addition to the basis above, it would have been obvious to one skilled in the art to modify the processes using modified composition by forming the other color filter pixel elements and using the resultant color filter in liquid crystal displays, solid state image pickup devices, organic electroluminescent (EL) displays, electronic paper or the like based upon the teachings at [0001,0127-0132].
Further, with respect to claim 21-22 in addition to the basis above, it would have been obvious to one skilled in the art to further modify the composition by reducing the relating amount of C1 so that the ratio of C1:C2 is 10:90 based upon the direction to do so at [0083]. 
Further, it would have been obvious to optimize the color desired by slightly reducing the amount of PY green 58 in the composition of pigment dispersion 7 to reduce the 80:20 ratio based upon the broad disclosure to use two or more at [0017-0019]. 
Further, with respect to claim 26-28 in addition to the basis above, it would have been obvious to one skilled in the art to further modify composition by replacing the CI-185 with CI-139 based upon the disclosed equivalence at [0016-0026]. 

The response of 5/3/2021 references by the applicant did not address the 103 rejection, but merely pointed out that the Clog P of compound C-2 used in the examples was calculated to be 9.96.  This was pointed out in the advisory action, but no further response was offered. As 
In the response of 11/16/2021, the Applicant argues that Hattori et al. JP 2014-142582 does not teach the composition including the monomer content meeting the limitations of ClogP and average ClogP.  The position of the examiner is that example 28 meets the pigment limitations and includes monomers C1, C-2 and C-3, but does not contain these monomers in amounts which clearly meet the average ClogP of 4.5 or 8.1 recited or include a specific monomer with a ClogP within the 5-9.5 range required by the claims.   The replacement of the monomer C-2 with Kayarad DCPA-60 (logP 9.96) with Kayarad DCPA-20 (LogP=5.24) or Kayarad-DCPA-30 (logP ~6.42) would result in a composition including a monomer with a ClogP value within the 5-9.5 range and is suggested by the disclosure at [0076]. 
Additionally, examples 3 and 10 include monomers C-1 and C-2 in amounts where the replacement of C-2 (Kayarad DCPA-60, logP 9.96) with Kayarad DCPA-20 (LogP=5.24) or Kayarad-DCPA-30 (logP ~6.42) would result in a composition including a monomer with a ClogP value within the 5-9.5 range and an average ClogP within the 4.5 to 8.1 range. Example 21 include monomers C-1, C-2 and C-3 in amounts where the replacement of C-2 (Kayarad DCPA-60, logP 9.96) with Kayarad DCPA-20 (LogP=5.24) or Kayarad-DCPA-30 (logP ~6.42) would result in a composition including a monomer with a ClogP value within the 5-9.5 range and an average ClogP within the 4.5 to 8.1 range.  Therefore monomer combinations meeting the ClogP and average ClogP limitations are fairly taught in the reference.   

Claims 1-6 and 8-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. KR2012-0046462 and Hattori et al. JP 2014-142582.


    PNG
    media_image3.png
    511
    1035
    media_image3.png
    Greyscale

Where m+n is 10 (C-1) or m+n is 20 (C-2).  Comparative example 3 uses dipentaerythritol hexaacrylate (C-4) instead [0138-0161]. These are coated, exposed and developed as in [0163]. The inventive examples have improved solubility and a reduced development rate compared to comparative example 3 [0164-0182].  These composition are useful forming filters for LCD and CCD [0002-0003].  Useful yellow pigments, including 139 and 185 are disclosed [0028,0036]. Useful green pigments including 58 are disclosed [0033,0036]. Useful acrylates with fluorene and ethylene oxide groups are disclosed [0063-0069].  Other useful acrylates are disclosed [0070-0075]. Useful photoinitiators are disclosed [0097-0103]. Additives are disclosed [0110-0128]. 
	With respect to claims 1-17,19 and 21-22 and 24-25, it would have been obvious to modify the compositions of inventive composition 28 of Hattori et al. JP 2014-142582 by replacing at least a portion of the monomer derived from dipentaerythritol hexaacrylate with the 
	Alternatively with respect to claims 1-20 and 24-25, it would have been obvious to modify examples 1-4 of Park et al. KR2012-0046462 by using combination of pigment green 58 with pigment yellow 185 disclosed in Park et al. KR2012-0046462 at [0028,0033,0036] known to be useful in forming color filters in the art, as the ratios found in inventive composition 28 of Hattori et al. JP 2014-142582 with a reasonable expectation of forming a useful green pigmented pixel image.
Further, it would have been obvious to optimize the color desired by slightly reducing the amount of PY green 58 in the composition of pigment dispersion 7 to reduce the 80:20 ratio based upon the broad disclosure to use two or more at [0017-0019]. 
Further, with respect to claim 26-28 in addition to the basis above, it would have been obvious to one skilled in the art to further modify composition by replacing the CI-185 with CI-139 based upon the disclosed equivalence at [0016-0026]. 

	The examiner points out that Park teaches the monomer, binder in the examples and the use of green 58 and yellow pigments 139 and 185 in the cited text.  While the examiner agrees that Park does not anticipate the invention, the ratio of the pigments is taught in Hattori et al. JP 2014-142582. 
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
112
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 1, 2021